Citation Nr: 1312549	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-49 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, Virginia


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred at Rex Healthcare on June 24, 2010.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from February 1988 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Salem, Virginia, which denied the Veteran's claim for payment for medical services rendered at Rex Healthcare on June 24, 2010. 

The Veteran submitted an Appointment of Veterans Service Organization As Claimant's Representative (VA Form 21-22) appointing the National Veteran's Legal Services Program (NVLSP) as her Power of Attorney (POA) in October 2011.  In December 2011, the NVLSP indicated that they had not accepted the designation as the Veteran's representative and advised the Veteran to seek representation from another Veteran's service organization.  As the Board has not received a VA Form 21-22 appointing a new representative and in light of the NVLSP's assertions that they had not accepted the Veteran's POA designation, the Veteran is considered to be unrepresented in the present matter.

A review of the Virtual VA claims processing system reveals VA treatment records dated through April 2012; such records were not considered in the October 2010 and/or December 2010 statements of the case (SOCs).  Likewise, the Veteran has not waived agency of original jurisdiction (AOJ) consideration of such evidence.   See 38 C.F.R. § 20.1304(c) (2012).  However, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review the newly received documents such that no prejudice results to her in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, and 1728(a). 

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54. 

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  

Pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the Veteran must satisfy nine separate conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002(a)-(i). 

The Board points out that the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

In addition, the Board notes that the provisions of 38 U.S.C.A. § 1725 were changed via legislation which became effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008).  Specifically, the pertinent change is that in 38 U.S.C.A. § 1725, the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of emergent treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer, or; (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id. 

Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: 

(a) For Veterans with service connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j), and 

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veteran is seeking payment or reimbursement for medical expenses incurred at Rex Healthcare on June 24, 2010.  Her service-connected disability consists of an upper back strain, but she has not alleged that the symptoms she received treatment for, namely bleeding from her naval, were related to such service-connected disability.  Therefore, the AOJ adjudicated her claim for payment or reimbursement of medical care expenses pursuant to the Veterans Millennium Health Care and Benefits Act.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  The current record also establishes that the Veteran does not have coverage under a health-plan contract for payment or reimbursement of the treatment rendered on June 24, 2010, that she had been enrolled in the VA health care system, and that she had received medical services within the 24-month period preceding the June 2010 treatment.

Additionally, treatment records from Rex Healthcare reflect that the Veteran presented to the emergency room on June 24, 2010 with bleeding from the naval and reported a history of such bleeding over the past two weeks.  In a September 2010 notice of disagreement, the Veteran indicated that she had felt "panicky" due to the large amount of blood and pain and that she was unable to get an appointment at VA for several weeks.  She also indicated that she did not feel comfortable driving herself to the nearest VA facility due to its distance.

As an initial matter, the Board finds that a remand is necessary so as to clarify whether the Veteran desires to appear at a personal hearing before a Decision Review Officer (DRO).  In this regard, the Board notes that, in her September 2010 notice of disagreement, the Veteran stated that she would like to request a hearing as the next step if the decision has not changed.  Thereafter, the Veteran's claim was again denied in the SOC.  However, in connection with her substantive appeal (VA Form 9), she indicated that she did not want a Board hearing.  As such, it is unclear whether the Veteran still desires to appear at a hearing before a DRO.  Therefore, clarification should be sought on remand.

The SOC indicates that the Veteran's claim for payment for medical services at Rex Healthcare on June 24, 2010 was denied in an August 2010 administrative decision; however, this denial is not contained in the claims file.  In addition, the SOC in the claims file contained pages dated in October 2010 and others dated in December 2010; it is not clear whether separate SOCs were issued on these dates.  As such, the AOJ should associate the August 2010 administrative decision and complete copies of any SOC issued with the Veteran's claims file. 

The Veteran has consistently asserted that her treatment on June 24, 2010 was emergent due to pain and bleeding and that she had contacted VA for an appointment but was unable to schedule such an appointment for two weeks.  In this regard, a June 2010 VA contact note indicates that the Veteran had called at approximately 9:30am to schedule an appointment with her primary care physician (PCP).  It was noted that there were no "GAP" appointments until July and that she had been "routed to the ED for bleeding from naval."  The Veteran subsequently presented to Rex Healthcare at approximately 12:45pm.  Therefore, based on such notation, it is unclear whether the private medical services were previously authorized by VA or whether VA facilities were feasibly available.  

In addition, an October 2010 opinion from a VA physician found that there was no evidence that the Veteran was unable to make the trip to the VA emergency room for treatment on June 24, 2010.  The provider opined that the Veteran's vital signs were stable and that her pain was listed as 0 out of 10 at Rex Healthcare.  However, the emergency room records noted that the Veteran rated her pain as "6/10" and that she later rated it as "0/10 without intervention."  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).  

Moreover, in contrast, a November 2010 letter from the Veteran's VA treatment provider indicated that her June 2010 umbilical bleeding was understandably most concerning to her, as it had never happened before, and was concerning to her treatment providers at VA, given a worst-case scenario concern for some type of abdominal or pelvic cancer that could readily cause such symptoms.  He further stated that, at the time, they did not know whether or not she might have a cancer that could be eroding  into a vessel, tracking through the skin, etc., and she did warrant emergent evaluation to sort through this, having done the right thing by going to her local emergency department for prompt evaluation.  

Based on the foregoing, the Board finds that an addendum medical opinion, based on review of the record, would be helpful in determining whether a VA or other Federal facility/provider was feasibly available.  The physician should also provide an opinion as to whether the June 24, 2010 treatment was rendered in a medical emergency (i.e., the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Clarification should be obtained from the Veteran as to whether she desires to appear at a hearing before a DRO.  If so, she should be scheduled for her requested hearing. 

2.  The AOJ should associate with the Veteran's claims file the August 2010 administrative decision and complete copies of any SOC issued, as identified in the October 2010 and/or December 2010 SOC.

3.  After all requested records have been associated with the claims file, the AOJ should forward the claims file to an appropriate physician to obtain a medical opinion regarding the Veteran's treatment on June 24, 2010.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Were the private medical services authorized by VA?   The examiner should specifically comment on the June 24, 2010 VA contact note suggesting that the Veteran had been "routed to ED for bleeding from naval."

b)  Was the treatment rendered on June 24, 2010 for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health?  The examiner should specifically consider the November 2010 letter from the Veteran's VA treatment provider indicating that she did warrant emergent evaluation and did the right thing by going to her local emergency department for prompt evaluation.  

c)  Was a VA or other Federal facility/provider feasibly available at the time of the Veteran's treatment on June 24, 2010 and would an attempt to seek treatment form such a facility prior to seeking treatment from Rex Healthcare have been reasonable?  The examiner should specifically comment on the June 24, 2010 VA contact note suggesting that the Veteran had been "routed to ED for bleeding from naval."

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding her symptoms. The rationale for any opinion offered should be provided.
 
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the SOC (associated with either the paper or Virtual file).  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

